Citation Nr: 1450051	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee synovitis, status post total knee replacement.

2.  Entitlement to service connection for left knee synovitis, status post total knee replacement.

3.  Entitlement to service connection for a right knee disability, status post total knee replacement, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for polyneuropathy of the bilateral legs, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to May 1953.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

In August 2014, the Veteran testified before the undersigned at a Videoconference hearing.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

With respect to the issues of entitlement to service connection for a right knee disability and neuropathy of the bilateral legs, the Veteran did not submit a substantive appeal or provide any indication that he wanted to appeal the April 2011 rating decision denying these issues after the December 2012 statement of the case was sent to him.  However, the claims were included in the August 2014 Videoconference hearing such that the Veteran had been led to believe that the issues of entitlement to service connection for a right knee disability and neuropathy of the bilateral legs were still on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, the Board will adjudicate the issues of entitlement to service connection for a right knee disability and neuropathy of the bilateral legs.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right knee disability and polyneuropathy of the bilateral legs, to include as secondary to a service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for left knee synovitis was previously denied in a May 1989 RO rating decision.  The Veteran was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the May 1989 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for left knee synovitis, status post total knee replacement, and raises a reasonable possibility of substantiating the claim.

3.  There is clear and unmistakable evidence that the Veteran's left knee disability existed prior to his active service. 

4. There is not clear and unmistakable evidence that the Veteran's preexisting left knee disability was not aggravated by active duty. 

5.  Resolving all doubt in the Veteran's favor, his currently diagnosed left knee synovitis, status post total knee replacement, is shown to result from an injury or disease of service origin.


CONCLUSIONS OF LAW

1.  The May 1989 rating decision that denied the Veteran's claim of entitlement to service connection for left knee synovitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  

2.  Evidence received since the final May 1989 determination wherein the RO denied the Veteran's claim of service connection for left knee synovitis is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2013); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2014).

3.  Resolving all reasonable doubt in his favor, the criteria for a grant of service connection for left knee synovitis, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In light of the favorable dispositions, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for left knee synovitis, status post total knee replacement.  The RO last denied the Veteran's claim of service connection for left knee synovitis in a decision dated May 1989.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for left knee synovitis was last denied in a May 1989 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and lay statements.  Subsequently, private treatment records, hearing testimony, and lay statements have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence that the Veteran's left knee synovitis was related to and/or aggravated in-service.  The evidence submitted subsequent to the May 1989 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the May 1989 decision includes a September 2014 private physician opinion indicating that the Veteran's chronic inflammation of the synovial membrane noted in-service more likely than not contributed to his left knee degenerative changes, which required total knee arthroplasty in 1997.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Additionally, at the Videoconference hearing, the Veteran testified to his rigorous physical training throughout his time in-service. 

Therefore, the evidence submitted since the final May 1989 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for left knee synovitis is reopened.

III. Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116, 132 (2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131; Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

Here, the July 1952 service entrance examination noted normal clinical findings for the lower extremities, and contains no notation of any defect, infirmity or disorder of the left knee.  Because a left knee abnormality was not noted on the entrance examination, the Veteran is presumed to have been in sound condition upon entry to service.  38 U.S.C.A. § 1111.  

The standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  38 C.F.R. § 3.304(b).  On the July 1952 Report of Medical History, the Veteran reported trick or locked knee, and bone, joint, or other deformity.  In August 1952, a week after his enlistment examination, the Veteran reported a history of a fractured left leg and ankle in 1950.  An additional August 1950 record shows that the Veteran's left leg condition was evaluated due to the reported fracture of the left leg in 1950.  The examiner noted that the Veteran had some limitation of flexion of the left knee.  The provisional diagnosis was old fracture of the left femur.  Upon examination, the examiner noted that there was some irregularity of the intercondyloid eminence of the left knee, which might have been due to an old fracture.  However, the examiner noted that plateax were normal and the joint space appeared normal.  There was fabella present.  The examiner concluded that he believed that the Veteran should be able to do duty with this knee.  The femoral fracture had completely healed and appeared stable with only minimal angulation.  Most significantly, the record contains October 1949 hospital records documenting a complete fracture to the femur and a subsequent reduction of the fracture and aspiration of the knee joint surgery.  Therefore, the Board finds that the evidence clearly and unmistakably establishes that the Veteran had a preexisting left knee disability. 

As such, the burden of proof is on VA to determine whether there is clear and unmistakable evidence that the Veteran's preexisting left knee disability was not aggravated in service.  The Board notes that "VA may not rest on the notion that the record contains insufficient evidence of aggravation.  Instead, VA must rely on affirmative evidence to prove that there was no aggravation."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).  For example, where the only affirmative evidence regarding aggravation is a box on a Medical Evaluation Board report that contained an "x" noting that the condition was not aggravated by service, this is not affirmative, clear, and unmistakable evidence that the disorder was not aggravated by service.  Horn, 25 Vet. App. at 237-38.

In this case, a March 1953 service treatment record noted that the Veteran was admitted to the hospital complaining of pain in his left knee.  He reported that for two weeks prior to admission, he complained of pain and swelling in his left knee, aggravated by marching or standing for long periods of time.  He stated that in 1949 or 1950, he fractured his left femur while participating in school sports.  Since that time, he complained of intermittent pain, swelling and a grating sensation in his left knee.  The physician noted that repeated trials of physiotherapy caused recurrence of pain and swelling in the left knee, which would subside with bed rest.  The Veteran was diagnosed with synovitis chronic traumatic, left knee.  The Veteran persisted to complain of pain in the left knee produced by ordinary walking.  

Additionally, in April 1953, the Veteran was questioned by the Medical Board.  The Veteran reported that he only had difficulty walking before service if he walked to the extreme; he did not have any difficulty walking normal.  He also reported difficulty at boot camp, such as considerable left knee swelling and pain.  He stated that the knee had been swelling up ever since he entered into the Marine Corps, but just recently it swelled up and stayed that way for a considerable length of time.  Furthermore, he reported that he did not have swelling before he entered active duty.  The Veteran was ultimately discharged because of chronic synovitis of the left knee.

In addition, a September 2014 private examiner has provided opinion that the Veteran's chronic inflammation of the synovial membrane noted in-service more likely than not contributed to his left knee degenerative changes, which required total knee arthroplasty in 1997.

In sum, the Board does not find undebatable evidence that the Veteran's left knee disability was not aggravated during active service in light of the documented increased severity of symptoms in service and the September 2014 private medical opinion who opined that the Veteran's chronic inflammation of the synovial membrane during service more likely than not contributed to his left knee degenerative changes, which required total knee arthroplasty in 1997.  The Board accords this opinion significant probative value and weight as it was based on an accurate review of the record, to include the Veteran's medical history prior, during, and after his period of service, and contained thorough supporting rationale.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence shows that a left knee disability, diagnosed as severe, end-stage degenerative joint disease and total knee arthroplasty, is etiologically related to service.  The claim, therefore, is granted.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been received to reopen a claim for entitlement to service connection for left knee synovitis, status post total knee replacement, the claim is reopened.

Entitlement to service connection for left knee synovitis, status post total knee replacement, is granted.





REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for a right knee disability and polyneuropathy of the bilateral legs.

The Veteran contends that his right knee disability was the result of the gait imbalance caused by his now service-connected left knee synovitis, status post total knee replacement.  Additionally, he contends that his polyneuropathy of the legs is the result of his knee surgeries.

Private treatment records show diagnoses for severe end-stage degenerative joint disease of the right knee, status post total knee arthroplasty, and moderate, chronic, axonal sensorimotor polyneuropathy.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's claim of service-connection for a left knee disability was granted above.  The VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's right knee disability and polyneuropathy.  A medical opinion regarding the onset and/or etiology of the Veteran's right knee disability and polyneuropathy, and whether they were caused and/or aggravated by his service-connected left knee disability, is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1) Schedule the Veteran for a VA examination to determine whether his right knee disability and/or polyneuropathy are related to his service-connected left knee disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies should be performed, and all findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed right knee disability and/or polyneuropathy were caused by his service-connected left knee disability.  

Additionally, the examiner should state whether it is at least as likely as not that the Veteran's diagnosed right knee disability and/or polyneuropathy were aggravated (permanently worsened) by his service-connected left knee disability.

Please specifically address whether there was any increase in severity of the right knee disability and/or polyneuropathy that were proximately due to or the result of the Veteran's service-connected left knee disability, and not due to the natural progress of the Veteran's diagnosed right knee disability and/or polyneuropathy. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2) Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


